DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 12/24/2020.
Claims 3, 6, 9, 13, and 19 are canceled.
Response to Arguments
Applicant’s argument, see remarks, filed 12/24/2020, with respect to claims over prior art have been fully considered and are persuasive, please see page 12 of the remarks. The 35 USC 103 rejection of claims 1-2, 4-5, 7-8, 10-12, 14-18, and 20 has been withdrawn in light of claim amendment.
Applicant’s argument, see remarks, filed 12/24/2020, with respect to claim objection have been fully considered and are persuasive, please see page 10 of the remarks. The claim objection has been withdrawn in light of claim amendment. 
Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10-12, 14-18, and 20  allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards system and method for securing quantum keys generated in a quantum key distribution system, more focused using a QKD center to prevent information about the encryption of quantum keys. Claims 1, 7, and 17 identifies the uniquely distinct feature of “an error correction unit generating distribution output bit strings by correcting errors of the sifted keys, wherein the error correction unit corrects the errors of the sifted keys using Hamming code when a length of a block containing the errors becomes the length to which the Hamming code can be applied; and a bit string operation unit calculating an encryption bit string by performing a cryptographic operation on the authentication keys and the distribution output bit strings corresponding to the QKD client devices,                                 
                                    (
                                    
                                        
                                            R
                                            k
                                        
                                        
                                            A
                                        
                                    
                                    ’
                                    ⊕
                                    
                                        
                                            R
                                            k
                                        
                                        
                                            B
                                        
                                    
                                    '
                                    )
                                    ∥
                                    
                                        
                                            h
                                        
                                        
                                            A
                                            K
                                            B
                                        
                                    
                                    (
                                    
                                        
                                            R
                                            k
                                        
                                        
                                            A
                                        
                                    
                                    ’
                                    ⊕
                                    
                                        
                                            R
                                            k
                                        
                                        
                                            B
                                        
                                    
                                    '
                                    )
                                
                             where                                 
                                    ⊕
                                
                             corresponds to an XOR operation,                                 
                                    ∥
                                
                            corresponds to a concatentation and                                 
                                    
                                        
                                            h
                                        
                                        
                                            A
                                            K
                                            B
                                        
                                    
                                
                               corresponds to a keyed hash function using the second authentication key                                 
                                    
                                        
                                            A
                                            K
                                        
                                        
                                            B
                                        
                                    
                                
                            ”.
The closest prior art, Hughes et al. (US 20150222619) discloses user enrolls for multi-factor authentication that uses QC with a trusted authority. The trusted authority transmits device factor information associated with a user device (such as a hash function) and user factor information associated with the user (such as an encrypted version of a user password). The user device and trusted authority use the device factor information and user factor information (more specifically, information such as a user password that is the basis of the user factor information) in multi-factor authentication that uses QC.
The closest prior art, Choi et al. (US 7496203) discloses a quantum-key distribution method between a plurality of users or groups. A center prepares a predetermined number of entangled states consisting of qubits equal to the number of the users, and generates quantum states consisting of the qubits belonging to each of the entangled states and corresponding to each of the users. The center transmits each of the quantum states to each of the users after an authentication process. Each of the users receiving the quantum state makes public an axis used to measure each of the qubits constituting the quantum states. The number of users in each group measuring the qubits with a predetermined axis is represented by module 4.
The closest prior art, Jacobs (US 20130315395) discloses authenticate systems in a quantum key distribution environment. Basis-sifting, error detection, error correction, and/or privacy amplification 
The closest prior art, Loughlin et al. (US 9519796) discloses a HMAC is computed based on both a cryptographic hash function and a cryptographic key. A HMAC is defined in RFC 2140 “HMAC: Keyed-Hashing for Message Authentication” as: HMAC(K,d)=H([K XOR opad]∥H([K OR ipad]∥d)) in which K is a cryptographic key; d is the data to which the HMAC is being applied; H is a cryptographic hash function; XOR means the logical operation of bitwise exclusive-OR; and S1∥S2 means a concatenation of strings S1 and S2.
However, either singularly or in combination, Hughes=Choi-Jacobs-Loughlin fails to anticipate or render obvious the claimed limitation of an error correction unit generating distribution output bit strings by correcting errors of the sifted keys, wherein the error correction unit corrects the errors of the sifted keys using Hamming code when a length of a block containing the errors becomes the length to which the Hamming code can be applied; and a bit string operation unit calculating an encryption bit string by performing a cryptographic operation on the authentication keys and the distribution output bit strings corresponding to the QKD client devices, wherein the bit string operation unit transmits the encryption bit string, calculated by performing a cryptographic operation on a second one of the authentication keys AkB, a first one of the distribution output bit strings RkA' and a second one of the distribution output bit strings RkB', to any one of a first one of the QKD client devices and a second one of the QKD client devices only when authentication of the QKD center succeeds, wherein the cryptographic operation is as follows:                         
                            (
                            
                                
                                    R
                                    k
                                
                                
                                    A
                                
                            
                            ’
                            ⊕
                            
                                
                                    R
                                    k
                                
                                
                                    B
                                
                            
                            '
                            )
                            ∥
                            
                                
                                    h
                                
                                
                                    A
                                    K
                                    B
                                
                            
                            (
                            
                                
                                    R
                                    k
                                
                                
                                    A
                                
                            
                            ’
                            ⊕
                            
                                
                                    R
                                    k
                                
                                
                                    B
                                
                            
                            '
                            )
                        
                     where                         
                            ⊕
                        
                     corresponds to an                         
                            ∥
                        
                    corresponds to a concatentation and                         
                            
                                
                                    h
                                
                                
                                    A
                                    K
                                    B
                                
                            
                        
                       corresponds to a keyed hash function using the second authentication key                         
                            
                                
                                    A
                                    K
                                
                                
                                    B
                                
                            
                            .
                        
                    
Therefore, independent claims along with their respective dependent claims are in condition of allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436